Case: 20-10902       Document: 00516004121           Page: 1     Date Filed: 09/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 7, 2021
                                    No. 20-10902
                                                                          Lyle W. Cayce
                                  Summary Calendar                             Clerk


   United States of America,

                                                                 Plaintiff—Appellee,

                                         versus

   Kassie Bond Carpenter,

                                                             Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:19-CR-240-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Kassie Bond Carpenter appeals her guilty plea conviction and
   sentence for obstruction of justice. In her appellate brief, she initially argued
   that (1) the district court erred in failing to recognize that it had the discretion
   to forgo imposing a term of supervised release; and (2) 18 U.S.C. § 3147 is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10902      Document: 00516004121           Page: 2   Date Filed: 09/07/2021




                                     No. 20-10902


   unconstitutional in view of Alleyne v. United States, 570 U.S. 99 (2013). She
   subsequently filed a motion for partial dismissal of her appeal as to the first
   issue. She acknowledges that the plain error standard of review is applicable
   to her second issue and that she cannot show clear or obvious error because
   there is no controlling authority supporting her argument that § 3147 is
   unconstitutional under Alleyne.
          The Government has filed a motion for summary affirmance. Because
   Carpenter has conceded that she cannot show plain error, the Government
   argues that summary affirmance is appropriate.
          This court’s summary affirmance procedure is generally reserved for
   cases in which the parties concede that the issues are foreclosed by circuit
   precedent, and the Government has identified no controlling authority
   foreclosing Carpenter’s appeal. See United States v. Houston, 625 F.3d 871,
   873 n.2 (5th Cir. 2010) (noting the denial of summary affirmance where an
   issue was not foreclosed). However, because Carpenter concedes that there
   is no controlling authority supporting her argument that § 3147 is
   unconstitutional under Alleyne and that she cannot demonstrate a clear or
   obvious error, she has not shown plain error. See Puckett v. United States, 556
   U.S. 129, 135 (2009); see also United States v. Fields, 777 F.3d 799, 802 (5th
   Cir. 2015). The Government’s motion for summary affirmance and its
   alternative motion for an extension of time to file a brief are DENIED.
   Carpenter’s motion for partial dismissal of the appeal is GRANTED. In all
   other respects, the district court’s judgment is AFFIRMED.




                                          2